[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              MARCH 8, 2012
                               No. 11-13816
                                                                JOHN LEY
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 1:09-cv-01933-SCJ

RITA THOMAS,

                                                              Plaintiff-Appellant,

                                     versus

PUBLIX SUPER MARKETS, INC.,

                                                             Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                   for the Northern District of Georgia
                        ________________________

                                (March 8, 2012)

Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.


PER CURIAM:

     This is a personal injury case. Plaintiff Rita Jones was injured on a Sunday
afternoon, March 15, 2009, while in the produce department of a Publix

supermarket. While she was reaching for an onion she encountered an

unidentified odor which caused respiratory irritation; she fell to her knees

coughing and vomited. After the parties joined issue and engaged in discovery,

Publix moved the district court to exclude the opinion testimony of Jones’s expert

witness under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113

S.Ct. 2786, 125 L. Ed.2d 469 (1993), and for summary judgment. The court, in a

comprehensive order dated July 21, 2011, granted both motions.

      Jones appeals the summary judgment and the court’s order excluding her

expert’s opinion testimony. We find no abuse of discretion in the district court’s

exclusion of the expert’s testimony and therefore affirm its ruling. And we find no

error in the the district court’s ruling that the doctrine of res ipsa loquitur is

inapplicable in this case and in its decision granting Publix summary judgment.

      AFFIRMED.




                                            2